Title: To Thomas Jefferson from John Taylor, 5 December 1780
From: Taylor, John
To: Jefferson, Thomas



Honourable Sir
Lancaster County December 5th 1780

It gives me great uneasyness that the Militia of this County By their riotous behavour have prevented my making a proper return to you. On the day appointed for the Draft they assembled in a Mob, and disarm’d the Officers as they came to the field, and took from me the papers relative to the draft which prevented my carrying it on. I had a Court Martial held according to Law, and many  were condemn’d, but it has not been in my power to have them taken except a few who have since made their escape from the Guard. There were also four Desertors taken which likewise made their escape except one, which you will Observe by the inclosed was taken from John Christopher (who was ordered to Carry them to Richmond) by Capt. M. Heely. I have since endeavoured to have them retaken without effect which has prevented my making a return sooner. I have inclosed a reciept for two who enlisted Volenterily, likewise for three British prisoners taken in a Vessel by a part of the Militia of this County, Also a return of the Militia after deducting those who were deem’d rioters. I shall still endeavour to have them taken, but if your excellency should think proper to order a party of light horse they may with greater certainty be conveid to the place of Randezvous.
I am Your Excellencies Most Obt. Servt.,
John Taylor C.L.L.
NB
I have also enclosed sixteen Tobacco certificates which is the Ballance received.

JT

